EXHIBIT EMPLOYMENT AGREEMENT Employment Agreement, between Allixon Co., Ltd., (the "Company") and So Lim Lee, (the "Employee"). 1.For good consideration, the Company employees the Employee on the following terms and conditions. 2.Term of Employment.Subject to the provisions for termination set forth below this agreement will begin on 25 day, of June 2009,, unless sooner terminated. 3.Salary.The Company shall pay Employee a salary of W 30,000,000 per year, for the services of the Employee, payable at regular payroll periods. 4.Duties and Position.The Company hires the Employee in the capacity of CFO.The Employee's duties may be reasonably modified at the Company's discretion from time to time. 5.Employee to Devote Full Time to Company.The Employee will devote full time, attention, and energies to the business of the Company, and, during this employment, will not engage in any other business activity, regardless of whether such activity is pursued for profit, gain, or other pecuniary advantage. Employee is not prohibited from making personal investments in any other businesses provided those investments do not require active involvement in the operation of said companies. 6.Confidentiality or Proprietary Information.Employee agrees, during or after the term of this employment, not to reveal confidential information, or trade secrets to any person, firm, corporation, or entity. Should Employee reveal or threaten to reveal this information, the Company shall be entitled to an injunction restraining the Employee from disclosing same, or from rendering any services to any entity to whom said information has been or is threatened to be disclosed. the right to secure an injunction is not exclusive, and the Company may pursue any other remedies it has against the Employee for a breach or threatened breach of this condition, including the recovery of damages from the Employee. 7.Reimbursement of Expenses.The Employee may incur reasonable expenses for furthering the Company's business, including expenses for entertainment, travel, and similar items. The Company shall reimburse Employee for all business expenses after the Employee presents an itemized account of expenditures, pursuant to Company policy. 8.Vacation.The Employee shall be entitled to a yearly vacation of 10 days at full pay. 9.Disability.In Employee cannot perform the duties because of illness or incapacity for a period of more than 8 weeks, the compensation otherwise due during said illness or incapacity will be reduced by 15 percent. The Employee's full compensation will be reinstated upon return to work. However, if the Employee is absent from work for any reason for a continuous period of over 1 week, the Company may terminate the Employee's employment, and the Company's obligations under this agreement will cease on that date. 10.Termination of Agreement.Without cause, the Company may terminate this agreement at any time upon 30 days' written notice to the Employee. If the Company requests, the Employee will continue to perform his/her duties and may be paid his/her regular salary up to the date of termination. Without cause, the Employee may terminate employment upon 30 days' written notice to the Company. Employee may be required to perform his or her duties and will be paid the regular salary to date of termination but shall not receive severance allowance. Notwithstanding anything to the contrary contained in this agreement, the Company may terminate the Employee's employment upon 30 days' notice to the Employee should any of the following events occur: a)The sale of substantially all of the Company's assets to a single purchaser or group of associated purchasers; or b)The sale, exchange, or other disposition, in one trans-action of the majority of the Company's outstanding corporate shares; or c)The Company's decision to terminate its business and liquidate its assets; d)The merger or consolidation of the Company with another company. e)Bankruptcy or chapter 11 reorganization. -1- 11.Death Benefit.
